EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A call has been made on 05/11/2021 to Ryan Cagle to inform the applicant of the following changes.
The application has been amended as follows: 

Affirmed claims and withdrawn claims 1, 3, 4, 7-21, 23-25, 29, 31, 35 and 37-41 are cancelled.
Claim 2 has been amended and re-write as follow:
Claim 2. An aerosol delivery device comprising: an outer shell; a radiation-trapping chamber positioned within the outer shell and comprising a chamber wall, wherein an interior of the chamber wall is configured as a black body or a white body; a radiation source configured to provide radiation within the radiation-trapping chamber; and wherein the radiation-trapping chamber is spherical.

Claim 28 has been amended and re-write as follow:
Claim 28. An aerosol delivery device comprising: an outer shell; a radiation-trapping chamber with a chamber wall, the radiation-trapping chamber being spherical; and a heater configured for vaporizing an aerosol precursor composition, the heater comprising a laser diode and being positioned within the radiation-trapping chamber; and a wick configured to deliver the aerosol 

Claim 32 has been amended and re-write as follow:
Claim 32.  An aerosol delivery device comprising: an outer shell; a radiation-trapping chamber with a chamber wall, the radiation-trapping chamber being spherical; and a heater configured for vaporizing an aerosol precursor composition, the heater comprising a laser diode and being positioned within the radiation-trapping chamber; and a wick configured to deliver the aerosol precursor composition from a reservoir to be in a vaporizing arrangement with the heater; wherein an interior of the chamber wall of the radiation-trapping chamber is configured to one or more of absorb, emit, and reflect radiation from the radiation source.

Claim 33 has been amended and re-write as follow:
Claim 33. An aerosol delivery device comprising: an outer shell; a radiation-trapping chamber with a chamber wall, the radiation-trapping chamber being spherical; and a heater configured for vaporizing an aerosol precursor composition, the heater comprising a laser diode and being positioned within the radiation-trapping chamber; and a wick configured to deliver the aerosol 

Claim 34 has been amended and re-write as follow:
Claim 34. An aerosol delivery device comprising: an outer shell; a radiation-trapping chamber with a chamber wall, the radiation-trapping chamber being spherical; and a heater configured for vaporizing an aerosol precursor composition, the heater comprising a laser diode and being positioned within the radiation-trapping chamber; and a wick configured to deliver the aerosol precursor composition from a reservoir to be in a vaporizing arrangement with the heater; wherein an interior of the chamber wall is configured as a white body.

Claim 36 has been amended and re-write as follow:
Claim 36. An atomizer for an aerosol delivery device, the atomizer comprising: a radiation-trapping chamber formed of a chamber wall, wherein an interior of the chamber wall is configured as a black body or a white body; a radiation source positioned within the radiation-trapping chamber; and a wick, at least a portion of which is positioned within the radiation-trapping chamber so as to be in a 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 2, 28, 32-34 and 36 is indicated because the prior art of record does not show or fairly suggest an aerosol delivery device comprising an spherical radiation-trapping chamber as recited now in claims 2, 22, 28, 32-34 and 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/11/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761